DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the structural load path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first tab stop structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the cavity" in lines 4-6. It is unclear and indefinite about which cavity is referring to? Is it the cavity that is associated with the tab stop structure? Is it the cavity associated with the first tab stop structure?
Claim 4 recites the limitation "the at least one tab stop" in line 5. It is unclear and indefinite about which at least one tab stop is referring to? Is it the at least one tab stop that is associated with the tab stop structure? Is it the at least one tab stop associated with the first tab stop structure?
Claim 8 recites the limitation "the cylindrical sleeve" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-14 are rejected as stated above because due to their dependency from claim 8. Claims 9-14 are also indefinite.
Claim 14 recites the limitation "the first tab stop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the cylindrical sleeve" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one acoustic assembly isolation assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear and indefinite if there is more than one acoustic isolation assembly? Is it the same acoustic isolation assembly? Is it a different acoustic isolation assembly part of a plurality of acoustic isolation assemblies? For consistency, Examiner suggested to change the limitation “the at least one acoustic isolation assembly” to the limitation “the acoustic isolation assembly”. 
Claim 15 recites the limitation "the cylindrical sleeve" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected as stated above because due to their dependency from claim 15. Claims 16-20 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 8, 10, 12-13, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botting (US2008/0149415A1) in view of Chang et al. (US2016/0003960A1) hereafter Chang.
Regarding claim 8, Botting discloses an acoustic isolation device (fig 1:112, par[0105]) for an acoustic well logging tool (fig 1:100, par[0105]: The logging tool 100 comprises a transmitter section 108, and a receiver section 110. Positioned between the transmitter section 108 and the receiver section 110 is an acoustic isolator section 112), the acoustic isolation device comprising:
a sleeve having a length (fig 6:4, par[0108]: The acoustic isolator section 2 comprises a plurality of isolators 4, wherein the isolators 4 are technically equivalent to sleeve), central axis along the length (fig 2:3, par[0108]: shows sleeves having a central axis 3 along the length), a first end and a second end (fig. 6, par[108], [0152]: figure 6 shows sleeves having a first end on the left side and a second end on the right side. Each isolator 4 comprises an isolator The isolator section 2 therefore comprises a plurality of masses 6, which masses 6 are formed separately from the isolator bodies 16.  Each of the masses 6 is connected to a first isolator body portion 16 and to a second, adjacent isolator body portion 16 by any convenient means) and an interior between the first end and second end (fig. 6, par[0152]: figure 6 shows and interior between the first end and the second end where masses 6 are positioned) and comprising a resiliently deformable section between the first end and the second end (fig. 2:10, par[0112]: The resilient portions 10 may be formed in the body of each of the isolators 4) along a least a portion of the length of the sleeve (fig. 6, par[0111]:  shows resilient portions 10 along at least a portion of the length of the sleeve on the isolators 4) configured to allow the sleeve to be deformed (par[0082], [0111]: wherein "the resilient portion deforms allowing relative movement between the tool body, ”; "each isolator 4 further comprises a plurality of resilient portions 10 formed in the isolator body 16. The resilient portions are axially and circumferentially spaced along the isolator body 16 of each isolator").
Botting does not explicitly disclose a rigid structure connected to or adjacent the cylindrical sleeve and configured to allow the sleeve to be deformed but restricts the sleeve from being deformed by more than a predetermined amount.
	Chang discloses a rigid structure (fig 2A:204, par[0016]: Acoustic isolator 200 has an exterior surface formed of a plurality of mass blocks 202A-E, which are coupled together by "dog-bone"-shaped connectors, as indicated at 204) connected to or adjacent the cylindrical sleeve (fig 2A:202A-D, )and configured to allow the sleeve to be deformed but restricts the sleeve from being deformed by more than a predetermined amount (par[0017], [0018]: "In most examples, even after coupling of the mass blocks together through a dog bone connector 210, the relative configuration of the dog bone connectors 204 and the recesses 210 provides some degree of longitudinal movement, and preferably also some degree of axial deflection, between adjacent mass blocks 202"; "In many examples, the recess and dog bone connector will be cooperatively formed to facilitate the described longitudinal movement and axial deflection, while at the same time limiting torsional movement").
One of ordinary skill in the art would be aware of both the Botting and the Chang references since both pertain to the field of isolation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic isolator device of Botting to implement the rigid 

Regarding claim 10, Botting in view of Chang discloses the acoustic isolation device of claim 8, wherein the rigid structure comprises a plurality of protrusions (Chang fig 3:308A-308B, par[0027]: wherein at least a first bolt 308A will secure a dog bone connector 304 to a first mass block 302, and a second bolt 308B will connect that dog bone connector 304 to another mass block 302) and the sleeve comprises one or more corresponding recessions (Chang fig 3A-3B:312, par[0028]: Acoustic isolator 300 also includes bolts which extend from the outside directly to engage apertures 312 in central tube 306 to both physically attach and acoustically couple each mass block 302 to central tube 306), wherein the plurality of protrusions are positioned within the corresponding recessions to permit a restricted amount of movement of the protrusions within the corresponding recessions (Chang par[0027]: In this example, wherein at least a first bolt 308A will secure a dog bone connector 304 to a first mass block 302, and a second bolt 308B will connect that dog bone connector 304 to another mass block 302, the dog bone connector will preferably be configured with appropriate spaces surrounding each bolt such that flexural, loads will result in flexing of one mass block relative to another in a manner similar to that described relative to acoustic isolator 200).

Regarding claim 12, Botting in view of Chang discloses the acoustic isolation device of claim 8, further comprising one or more receiver components (Botting fig 1:110, par[0105]: The logging tool 100 comprises a transmitter section 108, and a receiver section 110).

Regarding claim 13, Botting in view of Chang discloses the acoustic isolation device of claim 8, wherein the rigid structure comprises a plurality of recessions (Chang fig 3A-3B:312, par[0028]: Acoustic isolator 300 also includes bolts which extend from the outside directly to engage apertures 312 in central tube 306 to both physically attach and acoustically couple each mass block 302 to central tube 306) and the sleeve comprises one or more corresponding protrusions (Chang fig 3:308A-308B, par[0027]: wherein at least a first bolt 308A will secure a dog bone connector 304 to a first mass block 302, and a second bolt 308B will connect that dog bone connector 304 to another mass block 302), wherein the plurality of protrusions are positioned within the corresponding recessions to permit a restricted amount of movement of the protrusions within the corresponding recessions (Chang par[0027]: In this example, wherein at least a first bolt 308A will secure a dog bone connector 304 to a first mass block 302, and a second bolt 308B will connect that dog bone connector 304 to another mass block 302, the dog bone connector will preferably be configured with appropriate spaces surrounding each bolt such that flexural, loads will result in flexing of one mass block relative to another in a manner similar to that described relative to acoustic isolator 200).

Regarding claim 15, Botting discloses an acoustic logging tool, comprising:
a transmitter (Botting fig 1:108, par[0105]: The logging tool 100 comprises a transmitter section 108, and a receiver section 110),
a receiver (Botting fig 1:110, par[0105]: The logging tool 100 comprises a transmitter section 108, and a receiver section 110), and
an acoustic isolation assembly, the at least one acoustic isolation assembly comprising:
a sleeve having a length (fig 6:4, par[0108]: The acoustic isolator section 2 comprises a plurality of isolators 4, wherein the isolators 4 are technically equivalent to sleeve), central axis along the length (fig 2:3, par[0108]: shows sleeves having a central axis 3 along the length), a first end and a second end (fig. 6, par[108], [0152]: figure 6 shows sleeves having a first end on the left side and a second end on the right side. Each isolator 4 comprises an isolator body 16 and a mass 6.  The isolator section 2 therefore comprises a plurality of masses 6, which masses 6 are formed separately from the isolator bodies 16.  Each of the masses 6 is connected to a first isolator body portion 16 and to a second, adjacent isolator body portion 16 by any convenient means) and an interior between the first end and second end (fig. 6, par[0152]: figure 6 shows and interior between the first end and the second end where masses 6 are positioned) and comprising a resiliently deformable section between the first end and the second end (fig. 2:10, par[0112]: The resilient portions 10 may be formed in the body of each of the isolators 4) along a least a portion of the length of the sleeve (fig. 6, par[0111]:  shows resilient portions 10 along at least a portion of the length of the sleeve on the isolators 4) configured to allow the sleeve to be deformed (par[0082], [0111]: wherein "the resilient portion deforms allowing relative movement between the tool body, ”; "each isolator 4 further comprises a plurality of resilient portions 10 formed in the isolator body 16. The resilient portions are axially and circumferentially spaced along the isolator body 16 of each isolator").
Botting does not explicitly disclose a rigid structure connected to or adjacent the cylindrical sleeve and configured to allow the sleeve to be deformed but restricts the sleeve from being deformed by more than a predetermined amount.
Chang discloses a rigid structure (fig 2A:204, par[0016]: Acoustic isolator 200 has an exterior surface formed of a plurality of mass blocks 202A-E, which are coupled together by "dog-bone"-shaped connectors, as indicated at 204) connected to or adjacent the cylindrical sleeve (fig 2A:202A-D, )and configured to allow the sleeve to be deformed but restricts the sleeve from being deformed by more than a predetermined amount (par[0017], [0018]: "In most examples, even after coupling of the mass blocks together through a dog bone connector 210, the relative configuration of the dog bone connectors 204 and the recesses 210 provides some degree of longitudinal movement, and preferably also some degree of axial deflection, between adjacent mass blocks 202"; "In many examples, the recess and dog bone connector will be cooperatively formed to facilitate the described longitudinal movement and axial deflection, while at the same time limiting torsional movement").
One of ordinary skill in the art would be aware of both the Botting and the Chang references since both pertain to the field of isolation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic isolator device of Botting to implement the rigid structure disclosed by Chang to gain the functionality of moving the isolator in multiple directions and thereby allowing acoustic isolator to deflect over a range of motion to a selected point.

Regarding claim 16, Botting in view of Chang discloses the acoustic logging tool of claim 15, wherein the receiver is located on the acoustic isolation device (Botting fig 1:110, par[0105]: The logging tool 100 comprises a transmitter section 108, and a receiver section 110).

Regarding claim 18, Botting in view of Chang discloses the acoustic logging tool of claim 15, wherein the acoustic isolation device is positioned between the transmitter and the receiver (Botting fig 1:112, par[0105]: Positioned between the transmitter section 108 and the receiver section 110 is an acoustic isolator section 112).

Regarding claim 20, Botting in view of Chang discloses the acoustic logging tool of claim 15, wherein the rigid structure comprises a plurality of protrusions (Chang fig 3:308A-308B, par[0027]: wherein at least a first bolt 308A will secure a dog bone connector 304 to a first mass block 302, and a second bolt 308B will connect that dog bone connector 304 to another mass block 302) and the sleeve comprises one or more corresponding recessions (Chang fig 3A-3B:312, par[0028]: Acoustic isolator 300 also includes bolts which extend from the outside directly to engage apertures 312 in central tube 306 to both physically attach and acoustically couple each mass block 302 to central tube 306), wherein the plurality of protrusions are positioned within the corresponding recessions to permit a restricted amount of movement of the protrusions within the corresponding recessions (Chang par[0027]: In this example, wherein at least a first bolt 308A will secure a dog bone connector 304 to a first mass block 302, and a second bolt 308B will connect that dog bone connector 304 to another mass block 302, the dog bone connector will preferably be configured with appropriate spaces surrounding each bolt such that flexural, loads will result in flexing of one mass block relative to another in a manner similar to that described relative to acoustic isolator 200).

2.	Claims 1-7, 9, 11, 11, 14, 17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Botting in view of Chang, and further in view of Fripp et al. (US2018/0245422A1) hereafter Fripp.
Regarding claim 1, Botting discloses an acoustic isolation device (fig 1:112, par[0105]) for an acoustic well logging tool (fig 1:100, par[0105]: The logging tool 100 comprises a transmitter section 108, and a receiver section 110. Positioned between the transmitter section 108 and the receiver section 110 is an acoustic isolator section 112), the acoustic isolation device comprising:
a cylindrical sleeve having a length (fig 6:4, par[0108]: The acoustic isolator section 2 comprises a plurality of isolators 4, wherein the isolators 4 are technically equivalent to sleeve), central axis along the length (fig 2:3, par[0108]: shows sleeves having a central axis 3 along the length), a first end and a second end (fig. 6, par[108], [0152]: figure 6 shows sleeves having a first end on the left side and a second end on the right side. Each isolator 4 comprises an isolator body 16 and a mass 6.  The isolator section 2 therefore comprises a plurality of masses 6, which masses 6 are formed separately from the isolator bodies 16.  Each of the masses 6 is connected to a first isolator body portion 16 and to a second, adjacent isolator body portion 16 by any convenient means) and an interior between the first end and second end (fig. 6, par[0152]: figure 6 shows and interior between the first end and the second end where masses 6 are positioned), the cylindrical sleeve further comprising at least one resiliently deformable section between the first end and the second end (fig. 2:10, par[0112]: The resilient portions 10 may be formed in the body of each of the isolators 4) along a least a portion of the length of the cylindrical sleeve allowing the cylindrical sleeve to be deflected (fig. 6, par[0111]:  shows resilient portions 10 along at least a portion of the length of the sleeve on the isolators 4) configured to allow the sleeve to be deformed (par[0082], [0111]: wherein "the resilient portion deforms allowing relative movement between the tool body, ”; "each isolator 4 further comprises a plurality of resilient portions 10 formed in the isolator body 16. The resilient portions are axially and circumferentially spaced along the isolator body 16 of each isolator").
Botting does not explicitly disclose a tab stop structure positioned along the length of or adjacent to the deformable section of the cylindrical sleeve and having at least one tab stop extending from the tab stop structure and positioned in a cavity within or adjacent the annulus region of the cylindrical sleeve, the cavity providing a gap around one or more sides of the at least one tab stop, wherein the at least one tab stop is movable within the cavity as the sleeve is deformed but restricts the sleeve from being deformed by more than a predetermined amount or estimated amount.
	Chang discloses a rigid structure (fig 2A:204, par[0016]: Acoustic isolator 200 has an exterior surface formed of a plurality of mass blocks 202A-E, which are coupled together by "dog-bone"-shaped connectors, as indicated at 204) positioned along the length of or adjacent to the deformable section of the cylindrical sleeve (fig 2A:202A-D, ) and the sleeve is deformed but restricts the sleeve from being deformed by more than a predetermined amount or estimated amount (par[0017], [0018]: "In most examples, even after coupling of the mass blocks together through a dog bone connector 210, the relative configuration of the dog bone connectors 204 and the recesses 210 provides some degree of longitudinal movement, and preferably also some degree of axial deflection, between adjacent mass blocks 202"; "In many examples, the recess and dog bone connector will be cooperatively formed to facilitate the described longitudinal movement and axial deflection, while at the same time limiting torsional movement").
One of ordinary skill in the art would be aware of both the Botting and the Chang references since both pertain to the field of isolation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic isolator device of Botting to implement the rigid structure disclosed by Chang to gain the functionality of moving the isolator in multiple directions and thereby allowing acoustic isolator to deflect over a range of motion to a selected point.
Botting in view of Chang does not explicitly disclose a cylindrical sleeve having an outer surface and inner surface defining the interior and an annulus region between the inner surface and the outer surface; a tab stop structure positioned along the length of or adjacent to the deformable section of the cylindrical sleeve and having at least one tab stop extending from the tab stop structure and positioned in a cavity within or adjacent the annulus region of the cylindrical sleeve, the cavity providing a gap around one or more sides of the at least one tab stop, wherein the at least one tab stop is movable within the cavity.
Fripp discloses a cylindrical sleeve having an outer surface and inner surface defining the interior and an annulus region between the inner surface and the outer surface (fig 2, par[0028]: wherein the frac plug 200 is technically equivalent to an isolator device that comprises a central flow passage 210 that separates the inner and outer surface of the isolator device 200);
a tab stop structure (fig 3:215a-215b, par[0030]: The upper degradable slips 216a constrain the degradable slip bands 215a technically equivalent to the ; and the lower degradable slips 216b are constrained by the degradable slip bands 215b) and having at least one tab stop extending from the tab stop structure and positioned in a cavity within or adjacent the annulus region of the cylindrical sleeve (fig 3:216a-216b & fig 4:316a-316b, par[0031], [0033]: The degradable slips 216a/316a technically equivalent to the tab stop, then extend outwardly, and the buttons 317a bite into, penetrate, or bite a downhole surface and frictionally engage the degradable slips 316a with the downhole surface when the frac plug 200 is actuated.  In embodiments of FIG. 4 and similar embodiments, the slip assembly includes at least the degradable slips 316a with tabs 321 connecting juxtaposing degradable slips 316a, the buttons 317a, and the slip wedges 318a with fins 319), the cavity providing a gap around one or more sides of the at least one tab stop (fig 4:323, par[0033]: The space 323 is technically equivalent to the gap, wherein Juxtaposing upper degradable slips 316a are connected by tabs 321.  The slip wedges 318 include fins 319 that are shaped to slide through a space 323 between the juxtaposing upper degradable slip 316a and break the tabs 321), wherein the at least one tab stop is movable within the cavity (par[0033]: The space 323 is technically equivalent to the gap, wherein Juxtaposing upper degradable slips 316a are connected by tabs 321.  The slip wedges 318 include fins 319 that are shaped to slide through a space 323 between the juxtaposing upper degradable slip 316a and break the tabs 321).
One of ordinary skill in the art would be aware of the Botting, Chang and Fripp references since all pertain to the field of isolation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic isolator device of Botting to implement the tab stop structure disclosed by Fripp to gain the functionality of minimizing the number of wellbore interventions, as well as the size of the intervention tool, is thus important to maintaining the integrity of the wellbore and minimizing costs.

Regarding claim 2, Botting in view of Chang and Fripp discloses acoustic isolation device of claim 1, wherein the tab stop structure comprises a rigid section connected to the cylindrical sleeve (Fripp par[0098]: The degradable metal material, the degradable glass material, and the dehydrated salts are rigid and provide structure, whereas the degradable polymer is resilient (i.e., elastic), which will dictate the particular components of the frac plug 200 that are composed of either of these materials.) allowing the structural load path to bypass the deformable section by closing one or more gaps around the tab stop if the deformation exceeds a predetermined amount (Chang par[0017], [0018]: "In most examples, even after coupling of the mass blocks together through a dog bone connector 210, the relative configuration of the dog bone connectors 204 and the recesses 210 provides some degree of longitudinal movement, and preferably also some degree of axial deflection, between adjacent mass blocks 202"; "In many examples, the recess and dog bone connector will be cooperatively formed to facilitate the described longitudinal movement and axial deflection, while at the same time limiting torsional movement").

Regarding claim 3, Botting in view of Chang and Fripp discloses the acoustic isolation device of claim 1, wherein the tab stop structure comprises a second tab stop positioned in a second cavity within the annulus region of the cylindrical sleeve (fig 3:216b & fig 4:316b, par[0031], [0033]: The degradable slips 216b/316b technically equivalent to the tab stop, then extend outwardly, and the buttons 317a bite into, penetrate, or bite a downhole surface and frictionally engage the degradable slips 316a with the downhole surface when the frac plug 200 is actuated.  In embodiments of FIG. 4 and similar embodiments, the slip assembly includes at least the degradable slips 316a with tabs 321 connecting juxtaposing degradable slips 316a, the buttons 317a, and the slip wedges 318a with fins 319), the second cavity configured to provide a gap around one or more sides of the second tab stop (fig 4:323, par[0033]: The space 323 is technically equivalent to the gap, wherein Juxtaposing upper degradable slips 316a are connected by tabs 321.  The slip wedges 318 include fins 319 that are shaped to slide through a space 323 between the juxtaposing upper degradable slip 316a and break the tabs 321), wherein the second tab stop moves within the second cavity (Fripp par[0033]: The space 323 is technically equivalent to the gap, wherein Juxtaposing upper degradable slips 316a are connected by tabs 321.  The slip wedges 318 include fins 319 that are shaped to slide through a space 323 between the juxtaposing upper degradable slip 316a and break the tabs 321) as the cylindrical sleeve is deformed but restricts the cylindrical sleeve from being deformed by more than a predetermined amount (Chang par[0017], [0018]: "In most examples, even after coupling of the mass blocks together through a dog bone connector 210, the relative configuration of the dog bone connectors 204 and the recesses 210 provides some degree of longitudinal movement, and preferably also some degree of axial deflection, between adjacent mass blocks 202"; "In many examples, the recess and dog bone connector will be cooperatively formed to facilitate the described longitudinal movement and axial deflection, while at the same time limiting torsional movement").

Regarding claim 4, Botting in view of Chang and Fripp discloses the acoustic isolation device of claim 1, further comprising a second tab stop structure positioned along the length of the deformable section of the cylindrical sleeve on the opposite side as the first tab stop structure (Fripp fig 3:215a-215b, par[0030]: The upper degradable slips 216a constrain the degradable slip bands 215a technically equivalent to the ; and the lower degradable slips 216b are constrained by the degradable slip bands 215b) and having at least one tab stop positioned in a cavity within the annulus region of the cylindrical sleeve (fig 3:216a-216b & fig 4:316a-316b, par[0031], [0033]: The degradable slips 216a/316a technically equivalent to the tab stop, then extend outwardly, and the buttons 317a bite into, penetrate, or bite a downhole surface and frictionally engage the degradable slips 316a with the downhole surface when the frac plug 200 is actuated. In embodiments of FIG. 4 and similar embodiments, the slip assembly includes at least the degradable slips 316a with tabs 321 connecting juxtaposing degradable slips 316a, the buttons 317a, and the slip wedges 318a with fins 319), the cavity configured to provide a gap around one or more sides of the at least one tab stop (fig 4:323, par[0033]: The space 323 is technically equivalent to the gap, wherein Juxtaposing upper degradable slips 316a are connected by tabs 321.  The slip wedges 318 include fins 319 that are shaped to slide through a space 323 between the juxtaposing upper degradable slip 316a and break the tabs 321), wherein the at least one tab stop moves within the cavity (Fripp par[0033]: The space 323 is technically equivalent to the gap, wherein Juxtaposing upper degradable slips 316a are connected by tabs 321.  The slip wedges 318 include fins 319 that are shaped to slide through a space 323 between the juxtaposing upper degradable slip 316a and break the tabs 321) as the cylindrical sleeve is deformed but restricts the cylindrical sleeve from being deformed by more than a predetermined amount (Chang par[0017], [0018]: "In most examples, even after coupling of the mass blocks together through a dog bone connector 210, the relative configuration of the dog bone connectors 204 and the recesses 210 provides some degree of longitudinal movement, and preferably also some degree of axial deflection, between adjacent mass blocks 202"; "In many examples, the recess and dog bone connector will be cooperatively formed to facilitate the described longitudinal movement and axial deflection, while at the same time limiting torsional movement").

Regarding claim 5, Botting in view of Chang and Fripp discloses the acoustic isolation device of claim 1, further comprising a connecting piece configured to insert into the interior of the cylindrical sleeve (Fripp fig 2:222, par[0036]: A mule shoe 222 could be any type of section that serves to terminate the structure of the frac plug 200, 300, or otherwise serves as a connector for connecting the frac plug 200, 300 to other tools, such as a valve, tubing, or other downhole equipment. Par[0030]: The spacer ring 214 provides an abutment, which axially retains a set of upper degradable slips 216a that are also positioned circumferentially about the mandrel 206).
      
Regarding claim 6, Botting in view of Chang and Fripp does not explicitly disclose the acoustic isolation device of claim 5, wherein the connecting piece includes an adaptor configured to attach the acoustic isolation device to another component of the logging tool (par[0036]: the lowermost portion of the frac plug 200, 300 need not be a mule shoe 222, but could be any type of section that serves to terminate the structure of the frac plug 200, 300, or otherwise serves as a connector for connecting the frac plug 200, 300 to other tools, such as a valve, tubing, or other downhole equipment).

Regarding claim 7, Botting in view of Chang and Fripp discloses the acoustic isolation device of claim 1, further comprising one or more receiver components (Botting fig 1:110, par[0105]: The logging tool 100 comprises a transmitter section 108, and a receiver section 110).

Regarding claim 9, Botting in view of Chang does not explicitly disclose the acoustic isolation device wherein the rigid structure comprises one or more tabs inserted into corresponding cavities formed in the sleeve with space between the tabs and the corresponding cavities to permit a restricted amount of movement of the tabs within the corresponding cavities.
Fripp discloses the acoustic isolation device wherein the rigid structure comprises one or more tabs inserted into corresponding cavities formed in the sleeve (fig 3:216a-216b & fig 4:316a-316b, par[0031], [0033]: The degradable slips 216a/316a technically equivalent to the tabs and the degradable slip band 215a/215b is technically equivalent to the cavity, then extend outwardly, and the buttons 317a bite into, penetrate, or bite a downhole surface and frictionally engage the degradable slips 316a with the downhole surface when the frac plug 200 is actuated.  In embodiments of FIG. 4 and similar embodiments, the slip assembly includes at least the degradable slips 316a with tabs 321 connecting juxtaposing degradable slips 316a, the buttons 317a, and the slip wedges 318a with fins 319) with space between the tabs (fig 4:323, par[0033]: The space 323 is technically equivalent to the gap, wherein Juxtaposing upper degradable slips 316a are connected by tabs 321.  The slip wedges 318 include fins 319 that are shaped to slide through a space 323 between the juxtaposing upper degradable slip 316a and break the tabs 321) and the corresponding cavities to permit a restricted amount of movement of the tabs within the corresponding cavities (par[0030], [0119]: Element 13 and the wellbore isolation device further comprising: at least one degradable slip band that constrains the lower degradable slips; and at least one tab between two juxtaposing upper degradable slips).
One of ordinary skill in the art would be aware of the Botting, Chang and Fripp references since all pertain to the field of isolation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic isolator device of Botting to implement the tab stop structure disclosed by Fripp to gain the functionality of minimizing the number of wellbore interventions, as well as the size of the intervention tool, is thus important to maintaining the integrity of the wellbore and minimizing costs.

Regarding claim 11, Botting in view of Chang does not explicitly disclose the acoustic isolation device further comprising a connecting piece configured to mate with the connecting piece of another acoustic isolation device.
	Fripp discloses the acoustic isolation device further comprising a connecting piece configured to mate with the connecting piece of another acoustic isolation device (par[0036]: the lowermost portion of the frac plug 200, 300 need not be a mule shoe 222, but could be any type of section that serves to terminate the structure of the frac plug 200, 300, or otherwise serves as a connector for connecting the frac plug 200, 300 to other tools, such as a valve, tubing, or other downhole equipment).
One of ordinary skill in the art would be aware of the Botting, Chang and Fripp references since all pertain to the field of isolation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic isolator device of Botting to implement the connecting piece disclosed by Fripp to gain the functionality of connecting multiple devices in a row and thereby transmitting the signal across the logging tool’s length.

Regarding claim 14, Botting in view of Chang and Fripp discloses the acoustic isolation device of claim 11, wherein the connecting piece is configured to allow for gaps between the first tab stop and the connecting piece allowing the cylindrical sleeve to be compressed, flexed, sheared, torqued, or tensioned (par[0030]: The spacer ring 214 provides an abutment, which axially retains a set of upper degradable slips 216a technically equivalent to first tab stops that are also positioned circumferentially about the mandrel 206. The degradable slip bands 215a, 215b may constrain the degradable slips 216a, 216b, respectively, by any known method.  Examples of suitable methods may include, but are not limited to, via a press fit, via a thermal shrink fit, via an adhesive, interference fit, clearance fit, via a snap ring, and the like ) but restricts the cylindrical sleeve from being compressed or flexed by more than a predetermined amount (Chang par[0017], [0018]: "In most examples, even after coupling of the mass blocks together through a dog bone connector 210, the relative configuration of the dog bone connectors 204 and the recesses 210 provides some degree of longitudinal movement, and preferably also some degree of axial deflection, between adjacent mass blocks 202"; "In many examples, the recess and dog bone connector will be cooperatively formed to facilitate the described longitudinal movement and axial deflection, while at the same time limiting torsional movement").

Regarding claim 17, Botting in view of Chang does not explicitly disclose the acoustic logging tool further comprising a plurality of acoustic isolation assemblies connected in a string.
Fripp discloses the acoustic logging tool further comprising a plurality of acoustic isolation assemblies connected in a string (fig 5:200&300, par[0043]).
One of ordinary skill in the art would be aware of the Botting, Chang and Fripp references since all pertain to the field of isolation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic isolator device of Botting to implement a plurality of acoustic isolation assemblies disclosed by Fripp to gain the functionality of minimizing the number of wellbore interventions, as well as the size of the intervention tool, is thus important to maintaining the integrity of the wellbore and minimizing costs.

Regarding claim 19, Botting in view of Chang does not explicitly disclose the acoustic logging tool wherein the rigid structure comprises one or more tabs inserted into corresponding cavities formed in the sleeve with space between the tabs and the corresponding cavities to permit a restricted amount of movement of the tabs within the corresponding cavities.
Fripp discloses the acoustic isolation device wherein the rigid structure comprises one or more tabs inserted into corresponding cavities formed in the sleeve (fig 3:216a-216b & fig 4:316a-316b, par[0031], [0033]: The degradable slips 216a/316a technically equivalent to the tabs and the degradable slip band 215a/215b is technically equivalent to the cavity, then extend outwardly, and the buttons 317a bite into, penetrate, or bite a downhole surface and frictionally engage the degradable slips 316a with the downhole surface when the frac plug 200 is actuated.  In embodiments of FIG. 4 and similar embodiments, the slip assembly includes at least the degradable slips 316a with tabs 321 connecting juxtaposing degradable slips 316a, the buttons 317a, and the slip wedges 318a with fins 319) with space between the tabs (fig 4:323, par[0033]: The space 323 is technically equivalent to the gap, wherein Juxtaposing upper degradable slips 316a are connected by tabs 321. The slip wedges 318 include fins 319 that are shaped to slide through a space 323 between the juxtaposing upper degradable slip 316a and break the tabs 321) and the corresponding cavities to permit a restricted amount of movement of the tabs within the corresponding cavities (par[0030], [0119]: Element 13 and the wellbore isolation device further comprising: at least one degradable slip band that constrains the lower degradable slips; and at least one tab between two juxtaposing upper degradable slips).
One of ordinary skill in the art would be aware of the Botting, Chang and Fripp references since all pertain to the field of isolation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic isolator device of Botting to implement the tab stop structure disclosed by Fripp to gain the functionality of minimizing the number of wellbore interventions, as well as the size of the intervention tool, is thus important to maintaining the integrity of the wellbore and minimizing costs.

Conclusion
US2003/0052185A1 to Arian discloses an acoustic logging tool for providing acoustic 
isolation between an acoustic transmitter and an acoustic receiver, wherein the logging tool includes an elongated hollow tool body, an insert configured to be inserted into the tool body, and a ring configured to be inserted onto the insert.  A first element is supported by the ring and exposed to a pressure field, and a second element is supported by the ring and exposed to a pressure field, wherein the ring substantially acoustically isolates the first and second element from the tool body and the insert.
US2015/0146501A1 to Ratcliffe discloses a downhole tool for acoustically imaging a subterranean formation having a transmitter and receiver and which includes an acoustic isolator between the transmitter and receiver, wherein the acoustic isolator includes attenuation elements with rounded ends and that are connected in series by compression fittings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685